DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on March 19, 2021 are entered into the file. Currently, claims 1-3 and 5-14 are amended; claim 4 is cancelled; claims 15-20 are withdrawn; resulting in claims 1-3 and 5-14 pending for examination.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities: The limitations reciting “the gypsum-based building material with the magnetic layer” should read “the gypsum-based building material with a magnetic layer”, as recited in the preamble of the claims. Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “an inorganic coating including an alkali metal silicate type flame retardant material” is indefinite because the word “type” renders the scope of the claim ambiguous. It is not clear if the claim is limited to only alkali metal silicate flame retardant materials, or if there are materials which are similar to alkali metal silicates that could also fall within the scope of the claim.
Although the instant specification does not provide a definition for or examples of “alkali metal silicate type flame retardant materials”, the Examples include an inorganic coating containing a mixture of sodium silicate and lithium silicate as the alkali metal silicate components (p. 40, Ln 29-p. 41, Ln 4). Accordingly, the claim is interpreted to encompass only alkali metal silicate flame retardant materials.
Regarding claims 7 and 9, the limitation reciting “the gypsum-based building material with the magnetic layer” is indefinite. Amended independent claim 1 currently 
Regarding claims 13 and 14, the limitations reciting “when the gypsum-based building material with the magnetic layer is stood so that a main surface is vertical…” (claim 13) and “when wallpaper is applied to a main surface…the gypsum based-building material with the magnetic layer is stood so that the main surface is vertical” (claim 14) are indefinite because it is unclear what structural features are required by the claims. The limitation following the word “when” is a conditional limitation that is not necessarily required by the claim. Furthermore, it is not clear whether the limitations recited in claims 13 and 14 relate to a process of using or an intended use of the gypsum-based building material with a magnetic layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 5, 6, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Deetz (US 5,843,329, previously cited) in view of Park (WO 2004/062815).
Regarding claims 1 and 10, Deetz teaches a gypsum-based building material with a magnetic layer (Abstract), comprising a gypsum-based building material (sheet rock; col 3, Line 50-57) and a magnetic layer (magnetic paint; Abstract) covering at least a part of a surface of the gypsum-based building material (col 3, Line 40-49), wherein the magnetic layer contains iron powder, for example iron oxide powder (col 4, Line 44-58), and a binder (col 3, Line 27-35).
Deetz further teaches that a content per unit area of the iron powder is between 0.01 and 3 grams per square inch (col 7, Line 9-13; claim 8). It is noted that after conversion, the claimed content per unit area is 0.2 grams per square inch or more, which overlaps with the range disclosed by Deetz. The reference further teaches the magnetic paint containing 500 to 8,000 grams of ferromagnetic particles per gallon of binder, where the density of the magnetic paint is 5,000 to 10,000 grams per gallon (col 6, Line 11-16). It is noted that after conversion, the claimed density is 7,570 grams per gallon or more, which overlaps with the range disclosed by Deetz. In the cases above where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Deetz does not expressly teach the gypsum-based material with a magnetic layer further comprising an inorganic coating. However, in the analogous art of art of fire retardant treatments for building materials, Park teaches a fire retardant treatment method using water glass (sodium silicate) that can be applied to a variety of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gypsum-based building material of Deetz by including an inorganic coating made of sodium silicate as taught by Park in order to impart fire resistance to the gypsum-based building material at a low cost and with reduced toxic effects.
Regarding claims 5 and 6, Deetz in view of Park teaches all of the limitations of claim 1 above. Furthermore, while it is acknowledged that all of the claimed physical properties are not explicitly recited by Deetz in view of Park, the references teach all of the claimed features. Therefore, the claimed physical properties, i.e. semi-incombustible or incombustible performance, would be implicitly achieved by a composite with all of the claimed features. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 8,
Regarding claims 11 and 12, Deetz in view of Park teaches all of the limitations of claim 1 above, and Deetz further teaches the magnetic layer further containing a water-soluble rust preventive agent in a proportion of 1.5% to 3% by mass based on the iron powder (sodium benzoate; col 5, Line 55-65; claim 22). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claims 13 and 14, Deetz in view of Park teaches all of the limitations of claim 1 above. Furthermore, while it is acknowledged that all of the claimed physical properties are not explicitly recited by Deetz, the reference teaches all of the claimed features. Therefore, the claimed physical properties, i.e. a desired adsorption force, would be implicitly achieved by a composite with all of the claimed features. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Deetz (US 5,843,329, previously cited) and Park (WO 2004/062815) as applied to claim 1 above, and further in view of Ohno et al. (US 2011/0097547, cited on IDS).
Regarding claims 2 and 3, Deetz in view of Park teaches all of the limitations of claim 1 above but does not expressly teach a mass per unit area of the inorganic coating. However, in the analogous art of incombustible building materials, Ohno et al. teaches a gypsum building board (Abstract, [0004]) comprising an aqueous coating film inorganic coating) and a fireproofing agent (flame retardant material; [0011]-[0013]).
Ohno et al. further teaches a mass per unit area of the inorganic coating being 4 grams per square ‘shaku’ in order to achieve a smooth coated surface [0021]. It is noted that after conversion, the claimed mass per unit area is 1.8 grams per square ‘shaku’ or more (for 20 g/m2 or more), or 2.8 grams per square ‘shaku’ or more (for 30 g/m2 or more), which overlaps with the range disclosed by Ohno et al. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gypsum-based material with a magnetic layer of Deetz in view of Park by adding the inorganic coating at the specified area density as taught by Ohno et al. in order to enable a the gypsum-based material with a magnetic layer to have a smooth coated surface.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deetz (US 5,843,329, previously cited) in view of Park (WO 2004/062815) as applied to claim 1 above, and further in view of Fleet (US 2019/0032341).
Regarding claim 7,
However, in the analogous art of building materials, Fleet teaches a wall panel having a textured outer surface, wherein the average surface roughness (Ra) of the textured surface is between 2 and 12 µm, and wherein the textured surface provides a light scattering effect that helps mask any unevenness in the wall and hide joints between panels ([0022], [0038], [0099]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gypsum-based building material of Deetz in view of Park to have a textured outer surface as taught by Fleet in order to enable the material to mask any unevenness or imperfections in the building material. Furthermore, Fleet teaches a variation in thickness of 2 to 12 µm, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deetz (US 5,843,329, previously cited) in view of Park (WO 2004/062815) as applied to claim 1 above, and further in view of Yahagi et al. (JP 2015-212494, machine translation via EPO provided).
Regarding claim 7, Deetz in view of Park teaches all of the limitations of claim 1 above. Although Deetz teaches that a surface of the gypsum-based building material with a magnetic layer is smooth (col 3, Line 18-23; col 4, Line 14-16), the combination of 
However, in the analogous art of construction materials, Yahagi et al. teaches an architectural decoration sheet comprising a resin film layer provided with a decorative layer on one side, wherein the decorative layer has an average surface roughness (Ra) of 0.5 to 100 µm ([0008], [0064], [0100]). Yahagi et al. further teaches that a surface roughness within the disclosed range imparts an excellent design to the architectural decorative sheet by creating a smooth surface ([0064], [0151]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gypsum-based building material of Deetz in view of Park to specify an average surface roughness in the range taught by Yahagi et al. in order to enable the gypsum-based building material to have an excellent design as a result of the smoothness of the surface. Furthermore, Yahagi et al. teaches a variation in thickness of 0.5 to 100 µm, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deetz (US 5,843,329, previously cited) in view of Park (WO 2004/062815) as applied to claim 1 above, and as evidenced by Suzuki (JP 2006-049354, previously cited).
Regarding claim 9, Deetz in view of Park teaches all of the limitations of claim 1 above, and Deetz further teaches the gypsum-based building material with a magnetic layer, wherein a thickness of the magnetic coating is between 1 and 6 mils, which is equivalent to between 0.025 and 0.15 mm (col 7, Line 9-13; claim 8). For examination purposes, the following quotation from the instant specification is taken to be a definition of the standard of JIS A 6901:
“Meeting the standard of JIS A 6901 (2014) means that the thickness of the gypsum-based material with the magnetic layer belongs to any one of the ranges of 9.5 mm or more and 10.0 mm or less, 12.5 mm or more 13.0 mm or less, 15.0 mm or more 15.5 mm or less, 16.0 mm or more 16.5 mm or less, 18.0 mm or more 18.5 mm or less, and 21.0 mm or more 21.5 mm or less, 25.0 mm or more and 25.5 mm or less” (p. 13, Line 23-30)

A standard thickness of gypsum board is 9.5 mm, as evidenced by Suzuki [0017]. Thus, when applying the magnetic coating of Deetz to a standard gypsum board, the thickness of the resulting gypsum-based building material with a magnetic layer will fall within the range of 9.5 mm to 10.0 mm, therefore meeting the standard of JIS A 6901.


Response to Arguments
Response-Specification
The previous objections to the specification are overcome by Applicant’s amendments to the specification in the response filed March 19, 2021, and thus the objections are withdrawn. 
Response-Claim Objections
The previous objections to claims 1-14 are overcome by Applicant’s amendments to the claims in the response filed March 19, 2021, and thus the objections are withdrawn.
However, in light of the amendments made to claims 13 and 14, new objections are raised in the office action above.

Response-Claim Rejections - 35 USC § 112
The clarification of the limitations “wherein a [semi-]incombustible performance is satisfied” on pages 7-8 of the Applicant’s response filed March 19, 2021 is sufficient to overcome the previous rejection of claims 5 and 6 under 35 USC 112(b). Since these limitations are now understood to be implicitly achieved by the gypsum-based building material with a magnetic layer having an inorganic coating including an alkali metal silicate type flame retardant, the rejection is withdrawn. The clarification provided by the Applicant is in agreement with the interpretation of these limitations in the previous office action.
Furthermore, the previous rejections of claims 7-9 and 13-14 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by Applicant’s amendments in the response filed March 19, 2021.
However, in light of the amendments made to claims 1, 7, 9, 13, and 14, new issues under 35 USC 112(b) are raised in the office action above.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-14 filed March 19, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vincent et al. (EP 0,258,064) teaches a high-strength, fire-resistant gypsum composition containing a fire prevention agent such as a borate compound and a strengthening agent such as sodium silicate, silicon dioxide, or aluminum oxide, wherein the fire preventive, strengthening coating can be applied to gypsum-containing building materials (p. 2, Ln 3-10; p. 3, Ln 55-58; claim 17).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785